Citation Nr: 1713998	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  96-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for diabetes mellitus, for accrued benefits purposes.

3.  Entitlement to service connection for multiple chemical sensitivity (claimed as a blood disorder).  

[The issue of whether an August 23, 2007, decision by the Board of Veterans' Appeals that denied service connection for diabetes mellitus, type 2, asserted as secondary to exposure to herbicides, should be revised or reversed on the ground of clear and unmistakable error (CUE) is the subject of a separate decision.]

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and her son-in-law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972 and from August 1990 to August 1991.  The latter period of active duty included Persian Gulf service.  The Veteran also served in the Air Force Reserve.  He died in May 2011.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for the cause of the Veteran's death.  The corresponding March 2012 notice letter to the appellant informed her that VA could not approve the claim for accrued benefits because VA did not owe the Veteran any money at the time of his death.  

The appellant testified before the undersigned Veterans Law Judge (VLJ) in September 2014.  A transcript of that hearing is in the record.  

In addition, this matter comes before the Board on appeal from an April 1995 rating decision which denied service connection for a blood condition.  

In September 1997, the Veteran testified in support of the claim for service connection for a blood disorder during a hearing before a VLJ no longer at the Board.  A transcript of that hearing is in the record.  In May 2016 correspondence, the Board informed the appellant that the VLJ before whom the Veteran had testified in September 1997 was no longer at the Board, and offered her the opportunity to have another Board hearing.  The appellant did not respond.  As a result, the Board assumed she did not want a hearing on that issue and proceeded accordingly, as explained in the May 2016 correspondence.

The Board previously denied this issue, characterized as service connection for multiple chemical sensitivity (claimed as blood disorder) for additional development in April 1998 and October 2003.  

After the Veteran's May 2011 death, a July 2011 Board decision denied service connection for multiple chemical sensitivity.  In July 2015, VA informed the appellant that she met the basic eligibility for substitution for the Veteran for the appeal for service connection multiple chemical sensitivity (claimed as a blood disorder).  As the substitute claimant, she was to receive the same docket number that was assigned in the Veteran's original appeal.  An April 2016 Board decision vacated the Board's July 2011 decision denying service connection for multiple chemical sensitivity, in light of the fact that the Veteran died before the July 2011 decision was issued.  

The Board observes that under 38 U.S.C.A. § 5121A (West 2015) persons who would be eligible for accrued benefits may be substituted for a service person who dies during the pendency of an appeal.  Thus, in this case the appellant has been substituted as the claimant in the Veteran's appeal for service connection for multiple chemical sensitivity.

The July 2015 VA correspondence also informed the appellant that she met the basic eligibility for substitution for the Veteran for appeal for service connection for joint pain, to include as due to undiagnosed illness.  However, the Board observes that a February 2010 rating decision granted service connection for a left shoulder disability.  This claim was originally denied by the April 1995 rating decision on appeal that denied service connection for a blood condition, and had been remanded by the Board in April 1998 and October 2003 as service connection for multiple joint pain (claimed as a left shoulder condition).  As this claim has been granted, there remains no claim for service connection for joint pain, to include as due to undiagnosed illness, despite VA's July 2015 correspondence.  

The RO in Hartford, Connecticut, has jurisdiction of the appellant's claims.  


FINDINGS OF FACT

1.  During a September 2014 hearing before the undersigned Veterans Law Judge, the appellant withdrew her appeal for service connection for the cause of the Veteran's death. 

2.  An August 2007 Board decision denied service connection for diabetes mellitus, type II, asserted as secondary to exposure to herbicides.  

3.  The Veteran passed away in May 2011.

4.  The Veteran submitted no formal or informal claim for service connection for diabetes mellitus, or application to reopen the claim for service connection for diabetes mellitus on the basis of new and material evidence, between the August 2007 Board decision and the date of his death.  

5.  The Veteran did not have a current diagnosis of multiple chemical sensitivity during his life time. 

6.  The Veteran did not have a diagnosed blood disorder during his life time.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the appellant have been met with respect to the appeal for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204(b) (2016).

2.  The criteria for service connection for diabetes mellitus, type II, claimed as due to exposure to herbicide, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.1000 (2016).

3.  Multiple chemical sensitivity (claimed as a blood disorder) was not incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of the Claim for Service Connection 
for the Cause of the Veteran's Death

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

During the September 2014 hearing before the undersigned, the appellant stated that she wished to withdraw her appeal for service connection for the cause of the Veteran's death.  

The Board finds that the appellant's statement satisfies the requirements for withdrawing the appeal.  Thus, with respect to this claim, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.

Service Connection Claims

With respect to the remaining claims on appeal herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The development requested by the Board's April 1998 and October 2003 remands has been completed, and the Board may proceed with a decision at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

In general, the relevant law provides that a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Diabetes Mellitus, Type II, for Accrued Benefits Purposes

In addition to the general law set forth above, certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, if a veteran was exposed to an herbicide agent during active service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to such agent during that service.  38 C.F.R. § 3.307(a).  The presumption of exposure to herbicide in Vietnam requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); VAOPGCPREC 27-97.

The record shows that an August 2007 Board decision denied the Veteran's claim for service connection for diabetes mellitus, type II, asserted as secondary to exposure to herbicides.  The Veteran passed away in May 2011.  The appellant is currently seeking service connection for diabetes mellitus, type II, for accrued benefits purposes.  

Accrued benefits are benefits to which a Veteran was entitled at death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he or she had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994). 

The law relevant to the issue before the Board provides that a "claim" is defined as "a formal or informal written communication requesting a determination of entitlement or evidencing belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action, indicating an intention to apply for one or more benefits....  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a).  While VA has since amended this regulation, during the time in question the version of the regulation cited above was in effect.  79 Fed. Reg. 57,660, 57,695 (Sep. 25, 2014). 

Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  VA is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32   (1998). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129 (1992).

In this case, the Board finds that service connection for diabetes mellitus, type II, for purposes of accrued benefits must be denied.  The Veteran did not have a pending claim for this benefit at the time of his death.

The Board has carefully reviewed the record to determine if there was a pending claim at the time of the Veteran's death.  The Board has simply found no evidence that the Veteran submitted a formal or informal claim for service connection for diabetes mellitus between the August 2007 Board decision and the date of his death.  38 C.F.R. §§ 3.1(p), 3.155(a).  Similarly, the Board has simply found no evidence that the Veteran submitted an application to reopen the claim for service connection for diabetes mellitus on the basis of new and material evidence, between the August 2007 Board decision and the date of his death.  38 C.F.R. § 3.156.   

In light of the foregoing, the Board finds that the preponderance of the evidence is against service connection for diabetes mellitus, type II, for accrued benefits purposes.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Multiple Chemical Sensitivity 

The appellant asserts that the Veteran incurred multiple chemical sensitivity, claimed as a blood disorder, due to active duty in the Persian Gulf War.  The record shows that the Veteran's second period of active duty included service in the Persian Gulf.  

In addition to the general law set forth above, service connection may be awarded on a presumptive basis to a Persian Gulf veteran who (1) exhibits objective indications; (2) of a chronic disability such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more not later than December 31, 2016; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834-81836 (Dec. 29, 2011 ).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(3-5 ).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i)(B).

Additionally, presumptive service connection is warranted with the manifestation of the following infectious diseases: (i) brucellosis, (ii) campylobacter jejuni, (iii) coxiella burnetii (Q fever), (iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, (vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. § 3.317(c).  

A February 4, 2010, Veterans Benefits Administration (VBA) Training Letter 10-01 (TL10-01), entitled Adjudicating Claims Based on Service in the Gulf War and Southwest Asia, instructs that, if an examiner has determined the Veteran's disability pattern to be either a diagnosable chronic multi-symptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, then service connection cannot be granted under 38 C.F.R. § 3.317 and may only be granted if the medical evidence is sufficient to establish service connection on a direct basis.  See generally Combee v. Principi, 34 F.3d 1039, 1043   (1994).

VBA Training Letter 10-01 also advises that special efforts and inquiries may be necessary when procuring medical evidence in these claims because of the difficulties involved with determining whether or not a diagnosis has been established, including non-medical and lay statements which may constitute probative evidence by describing changes in the Veteran's appearance, physical abilities, and mental or emotional status.

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Turning to the pertinent evidence, the Veteran's service treatment records are negative for relevant complaints, symptoms, findings or diagnoses.

In October 1994, the Veteran submitted a letter indicating that he had been diagnosed as having multiple chemical sensitivity (MCS) due to his service in the Persian Gulf War.  In a December 1994 statement in support of his claim, the Veteran reported that that he had been hospitalized for 5 days in April 1993 with an unknown blood infection.  He also stated that in the spring of 1994 he had been treated at the Northampton VAMC by Dr. M.S., who diagnosed him with MCS.  Treatment records from the Northampton VAMC were associated with the record in November 1995. 

The Veteran was afforded a general VA medical examination in December 1994.  He reported that while in service in the Persian Gulf, he had flown in and out of smoke from burning oil wells and had transported unknown chemicals to and from the Persian Gulf.  He stated his belief that he may have transported depleted uranium, but indicated that he had no known uranium exposure.  A complete blood count (CBC) was ordered.  The test showed normal values, save for the percentages of lymphocytes and monocytes, which were elevated, and the percentage of segs, which was low. 

In September 1997, the Veteran testified at a Board hearing.  He stated his belief that his blood disorder and MCS were a result of his Persian Gulf service.  The Veteran testified that he flew planes carrying uranium bullets and chemical warheads, that he was exposed to chemical and mosquito sprays and fumes from oil well fires, and that he had various immunizations.  He stated that he was treated at the Northampton VAMC three to five times, including a laboratory visit, and was diagnosed with MCS by Dr. M.S., who indicated that it was more than likely related to service.  The Veteran reported the continuation of a rash that he first experienced in service.  (The Veteran is service connected for a skin rash that was determined to have been incurred in the Gulf War.) 

In December 1999, the Veteran was provided a Gulf War examination.  At that time, he complained of right-elbow pain, decreased range of right-ankle motion, due to a fracture in 1991, and a rash, which was then asymptomatic.  The Veteran noted that in the spring of 1993, he cut his thumb while on a camping trip and developed a staph infection with cellulitis.  He stated that he was hospitalized for five days, isolated, and treated with IV antibiotics, followed by six weeks of antibiotic treatment at home.  The Veteran indicated that the cultures at that time were negative, but that he was seen by an infectious diseases consultant.  The Veteran denied having any infections since that time and stated that he received routine examinations and blood work, which had been normal.  The examiner indicated that records from the Veteran's hospitalization were not before him.  The VA examiner rendered a diagnosis of "[s]tatus post cellulitis and septicemia for nicked thumb in the spring of 1993, treated with IV antibiotics, unrelated to Desert Storm." 

Records from Rockville General Hospital were subsequently associated with the claims folder.  A review of those records shows that on April 25, 1993, the Veteran presented to the emergency room with pain and swelling of the thumb and forearm after having scratched his thumb while working at a Boy Scout camp the previous evening.  He underwent an incision and drainage of the dorsal distal interphalangeal joint of the thumb, which documented an infection.  A gram stain was questionable for positive cocci, but the cultures did not grow out positive.  The final diagnosis was cellulitis of the left thumb. 

During his hospitalization, the Veteran received an infectious disease consultation from Dr. E.N.  The Veteran expressed concern that he might have been exposed to something in service that had an immunosuppressive effect, as many members of his unit had been ill with various diseases.  Dr. N. noted that the Veteran's blood work showed no abnormalities.  Her impression was left interphalangeal septic joint, organism unknown.  Dr. N. noted that the Veteran was responding well to his antibiotic regimen and recommended that he continue on IV therapy for two to three weeks, preferably longer as the organism was unidentified. 

Additional records from the Northampton VAMC were associated with the claims folder in May 2006.  These records included the results of an April 2004 CBC, which showed values within the normal range save for the Veteran's mean corpuscular hemoglobin and percentage of lymphocytes, both of which were high. 

In April 2003, the Board again requested records from the Northampton VAMC, to specifically include treatment records from the Environmental Clinic regarding the Persian Gulf registry from January to April 1994.  In May 2003, the Northampton VAMC responded to that request by submitting what it indicated to be the Veteran's "complete chart."  Additional records were, however, submitted in April 2004, to include clinical laboratory reports.  The provider on those reports was listed as Dr. M.S.  The progress notes contain three entries.  Two are dated in March and April 1994 and one entry, indicating the Veteran was discharged from the environmental clinic, is undated. 

The Board finds that the preponderance of the evidence is against service connection for multiple chemical sensitivity.  

The Board finds that the preponderance of the evidence fails to confirm a recent (see Romanowsky, supra) or current diagnosis of MCS or any blood disorder prior to or during the pendency of the Veteran's claim.  The Board also finds that the record fails to contain evidence of any recent or current disability manifested by MCS prior to or during the pendency of the Veteran's claim.  Further, there is no indication that the Veteran's staph infection of the thumb was in any way related to his service in the Persian Gulf.  (The Board notes that neither the Veteran nor the appellant has claimed that the staph infection was the result of an injury incurred during "active military, naval, or air service," nor does the evidence suggest that the Veteran was serving on active duty, active duty for training or inactive duty training at the time that he injured his thumb.)  Indeed, despite expressing concern that the Veteran may have contracted something in service, the infectious disease consultant made no such link after reviewing the case.  Further, the December 1999 VA examiner opined that the Veteran's 1993 infection was unrelated to Desert Storm. 

The Board notes that the Veteran's service treatment records contain several reports of medical history dated subsequent to his 1993 infection and 1994 Northampton VAMC treatment.  With the exception of notations regarding the Veteran's left shoulder and right ankle, the Veteran reported that he was in good health.  Further, a May 1993 treatment entry noted that the Veteran had completed three weeks of IV antibiotics following his period of hospitalization.  It was recorded that the Veteran's infection had fully resolved and that he felt ready to fly.  VA treatment records dated from November 2004 to August 2010 fail to disclose any evidence of a blood disorder or chemical sensitivity.  The Veteran has not indicated any symptoms that have been identified as related to a blood disorder or chemical sensitivity.  Results of several CBCs during that period were within normal limits.  The Veteran's history of staph infection of the thumb is noted; however, there is no indication in the VA treatment records that the Veteran suffers from any residuals of that infection. 

As to the Veteran's assertion that he was diagnosed as having MCS in 1994 by Dr. M.S., records from the Northampton VAMC do not confirm any such diagnosis.  Thus, although lay testimony can be sufficient to diagnosis a condition when the layperson is reporting a contemporaneous medical diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007), here, in the absence of records confirming such a recent (see Romanowsky, supra) or current diagnosis prior to or during the appeal period, despite the numerous VA and private treatment records contained in the record, the Board finds that the lay testimony by the Veteran and the appellant is insufficient in this case. 

Further, although the appellant is, and the Veteran was, competent to describe symptoms of a disability, the Board finds that neither is or was competent to diagnosis MCS or a blood disorder, as those are not disabilities uniquely characterized by observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In any event, neither the appellant nor the Veteran presented lay evidence of any symptomatology that might be associated with MCS or a blood disorder. 

In light of the foregoing, the Board finds that the evidence of record is against a finding that the Veteran had, prior to or during this appeal, demonstrated a recent (see Romanowsky, supra) or current disability of MCS or a blood disorder.  Thus, in the absence of proof of currently diagnosed disability, the Board finds that service connection for a MCS, claimed as a blood disorder, may not be granted.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In sum, the evidence demonstrates that service connection is not warranted for multiple chemical sensitivity (claimed as a blood disorder).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra.





	(CONTINUED ON NEXT PAGE)

ORDER

The appeal for service connection for the cause of the Veteran's death is dismissed.  

Service connection for diabetes mellitus, for accrued benefits purposes, is denied.

Service connection for multiple chemical sensitivity (claimed as a blood disorder), is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


